DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 10324643 herein Huang in view of Polkovnikov et al. 20160026501 herein Polkovnikiv.
Per claim 1, Huang discloses: obtaining data pertaining to multiple storage systems; (fig. 5 comp 510) 5segmenting, into one or more segments, the multiple storage systems based at least in part on one or more vertical sectors of an enterprise associated with each storage system and one or more size parameters of the enterprise associated with each storage system; (fig. 5, comp 520 and 530, col. 5 lines 15-25; a virtual storage pool initialization and configuration procedure may entail the following steps: (1) find applications' most frequent requirement dimensions represented to be represented by the variable M; (2) identify an appropriate number K of virtual storage pools which may most meet an application's requirements; ) identifying, within each of the one or more segments, each storage system running one or more vertical sector-specific applications; (col. 5 lines 25-35; applications may have multiple requirement dimensions that may map to capability dimensions of physical storage resources, such as capacity and latency requirements. In other embodiments, virtual storage pools may be a combination of physical storage resources with similar capabilities as a result of similar application requirement dimensions that may map to capability dimensions of physical storage resources) 10clustering, within each of the one or more segments, the storage systems running one or more vertical sector-specific applications based at least in part on configuration information using at least one machine learning technique; (fig.5, col. 5 lines 15-25 ;(3) cluster storage resource capability vectors into K clusters by calculating similarity of most frequent application requirement dimensions (M). In some embodiments, vector clusters may lead to a virtual storage pool encompassing physical storage resources corresponding to application requirement vectors) wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig. 1 and 4).
Huang discloses clustering but does not speicifically disclose:  does not specifically disclose: generating one or more storage system configuration templates based at least in part on the clustering; and 15performing one or more automated actions based at least in part on the one or more generated storage system configuration templates;.
Polkovnikov discloses: generating one or more storage system configuration templates based at least in part on the clustering; (¶0038; a provisioning request may be made to allocate storage for a number of mailboxes for use by an email application…. The mapping stage 120 may be performed in accordance with application best practices. The steps comprising stage 120 may vary with each application. The mapping stage 122 may be performed in accordance with data storage specific best practices) and 15performing one or more automated actions based at least in part on the one or more generated storage system configuration templates; (¶0038 data storage system best practices may define how to configure or form the generic storage pools, each storage pool having an associated generic storage pool type. Each underlying data storage system may have associated best practices specifying how to configure storage pools formed from physical devices in that particular data storage system).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Huang and Polkovnikov because Huang’s automated configuration of storage pools and Polkovnikov’s best practice allocation allows for dynamic allocation of resources. Polkovnikov best practice improves the efficiency of performance and goals for market specific allocation (¶0020).
Per claim 2, Huang discloses: wherein performing the one or more automated actions comprises applying one of the one or more generated storage system configuration templates to a storage system associated with a vertical sector and one or more size parameters having at least a threshold level of similarity to those of the one or more clustered storage systems corresponding to the applied storage system configuration template (col. 5 lines 60-65; application classes with similar application requirement vectors may be combined into virtual storage pools as a result of calculating the cosine similarity between application requirement vectors. In many embodiments, application requirement vectors with the same application requirement dimensions may have a cosine similarity of 1.).
Per claim 3, Polkovnikov discloses: wherein using the at least one machine learning technique comprises obtaining and processing storage system data, from the storage systems within each of the one or more segments, comprising information pertaining to 19119660.01 one or more of storage model, flash storage, compression, deduplication, capacity, disk count, disk type, percentage read, block size, and central processing unit utilization (¶0055;  in order to adaptively learn from previous provisioning decisions provided to storage systems, information regarding the previous provisioning decisions may be gathered and analyzed. Further, in at least one embodiment of the current technique, a large number of storage systems may be able to leverage various storage technologies such as storage tiering, caching, deduplication, and replication by including a logic within provisioning decision making service 146 in a centralized manner).
Per claim 4, Huang discloses: applying a principal component analysis technique to the processed storage system data to reduce dimensionality of the processed storage system data (col. 5 lines 25-35; a virtual storage pool initialization and configuration procedure may include finding applications' most frequent requirement dimensions among a set of applications using a statistical method. In most embodiments, applications may have multiple requirement dimensions that may map to capability dimensions of physical storage resources, such as capacity and latency requirements; examiner notes that a principal component analysis technique isn’t defined and is qualified by dimension requirements).
Per claim 5, Huang discloses: determining one or more clusters among the processed storage system data using at least 10one unsupervised k-means clustering algorithm (col. 6 lines 25-35; a k-means may be a preferred clustering method. In some embodiments, k-means clustering may include grouping multiple dimensions into K clusters where dimensions may belong to a cluster with the nearest mean).
Per claim 6, Huang discloses: wherein using the at least one unsupervised k-means clustering algorithm comprises determining a k value, representing a number of clusters, using an elbow method (col. 6 lines 25-30; a k-means may be a preferred clustering method. In some embodiments, k-means clustering may include grouping multiple dimensions into K clusters where dimensions may belong to a cluster with the nearest mean. In other embodiments, utilizing k-means to implement a clustering method may entail several steps).
Per claim 8, Polkovnikov discloses: wherein obtaining the data pertaining to multiple storage systems comprises obtaining one or more of configuration data, capacity data, and performance data (¶0047;  the current technique, provisioning decision making service 146 may evaluate performance data from different storage systems and based on the evaluation, analyze whether provisioning decisions provided by the provisioning decision making service 146 can be optimized).
Per claim 9, Huang discloses: wherein the at least one machine 25learning technique comprises at least one unsupervised k-means clustering algorithm (col. 6 lines 25-35; a k-means may be a preferred clustering method. In some embodiments, k-means clustering may include grouping multiple dimensions into K clusters where dimensions may belong to a cluster with the nearest mean).
Claims 11-15 are the processor readable storage medium claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.
Claims 16-20 are the apparatus claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 10324643 herein Huang and Polkovnikov et al. 20160026501 herein Polkovnikiv in view of Castelli et al 7930476 herein Castelli.
Per claim 7, the combined teachings of Huang and Polkovnikov does not specifically discloses: identifying, among the storage systems running one or more vertical sector-specific applications, each storage system having a health score that exceeds a given threshold. 
However, Castelli discloses: identifying, among the storage systems running one or more vertical sector-specific applications, each storage system having a health score that exceeds a given threshold (col. 17 lines 40-44; An embodiment may associate a level of fitness with each candidate solution. The level of fitness may be represented as a metric determined using any one or more different heuristics that may be used in an embodiment to rank the candidate solutions).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Huang, Polkovnikov and Castelli because Castelli provides a ranks the solution (devices selected) fitness levels and based on use case. Castelli’s system improves the candidate solution process (col. 3 lines 1-10).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 10324643 herein Huang and Polkovnikov et al. 20160026501 herein Polkovnikiv in view of Nesmyanovik 20110219046 hererin Nesmyanovik.
Per claim 10, the combined teachings of Huang and Polkovnikov does not specifically discloses: wherein performing the one or more automated actions comprises storing the one or more generated storage system configuration templates in at least one database. 
However, Nesmyanovik discloses: wherein performing the one or more automated actions comprises storing the one or more generated storage system configuration templates in at least one database (¶0026; The RDBMS 202 also comprises a plurality of pre-developed, industry-specific schema templates 206 which are used as vertical industry-specific templates for provisioning individual tenants, that is, for generating the industry-specific objects 14 (FIG. 1).).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Huang, Polkovnikov and Nesmyanovik because Nesmyanovik’s rule driven tenant provisioning facilitates management of multiple industries in a single system. Nesmayanovik system provides flexibility in satisfying the needs of the tenants (¶0048; reuse of data rules and data manipulation code, thereby providing enhanced efficiency and simplicity of operation, while at the same time providing flexibility to satisfy the communication needs of particular tenants).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138